NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 06 April 2022 has been entered. Claims 1, 9-10, and 12 have been amended. Claim 8 has been cancelled. Claims 14-16 have been added. Claims 1-7 and 9-16 are still pending in this application, with claim 1 being independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Purrington (Reg. No. 74,695), on 22 June 2022 (please see the attached interview summary form PTO-413, paper no. 20220624).

The application has been amended as follows: 
Regarding claim 1, claim 1 is amended as follows: --…1. (Currently Amended) An optical device for a motorcar, comprising: a plurality of light sources including a plurality of micro-LEDs, each light source of the plurality of light sources being adapted to emit a light beam in a predetermined direction; a supporting element whereon the light sources are mechanically and electrically connected; an optical module including at least one layer of diffractive material, the optical module adapted to be crossed by the light beam to emit light presenting a three-dimensional optical effect; and a control unit adapted to control every micro-LED of said plurality of micro-LEDs in the optical device; wherein the optical module is substantially parallel to the supporting element, and substantially perpendicular to the light beams emitted by the plurality of light sources, wherein, when a sub-group of said micro-LEDs; and wherein there are no optical elements located between said plurality of micro-LEDs and said optical module…--.
Regarding claim 5, claim 5 is amended as follows: --… 5. (Currently Amended) The optical device according to claim 1, wherein the layer of diffractive material is attached to the supporting element, and held thereto at a consistent and known distance
Regarding claim 12, claim 12 is amended as follows: --…12. (Currently Amended) The lamp according to claim 11, wherein the plurality of micro-LEDs are arranged with a density per unit area which is sufficient to create the uniform illumination 
Regarding claim 15, claim 15 is cancelled herein.

Allowable Subject Matter
Claims 1-7, 9-14, and 16 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, an optical device for a motorcar, comprising: a plurality of light sources including a plurality of micro-LEDs, each light source of the plurality of light sources being adapted to emit a light beam in a predetermined direction; a supporting element whereon the light sources are mechanically and electrically connected; an optical module including at least one layer of diffractive material, the optical module adapted to be crossed by the light beam to emit light presenting a three-dimensional optical effect; and a control unit adapted to control every micro-LED of said plurality of micro-LEDs in the optical device; wherein the optical module is substantially parallel to the supporting element, and substantially perpendicular to the light beams emitted by the plurality of light sources, wherein, when a sub-group of said micro-LEDs less than a predetermined threshold are activated, the light beams emitted by said active micro-LEDs will generate at least one three-dimensional optical effect; wherein said plurality of micro-LEDs have a density per unit area which is sufficient to create a uniform illumination through the optical module when a number of the micro-LEDs greater than the predetermined threshold are on; and wherein the at least one three-dimensional optical effect is not discernable when the uniform illumination is created; and wherein there are no optical elements located between said plurality of micro-LEDs and said optical module.
The closest prior art of record: Salter et al. (US 2018/0118101 A1), Wu et al. (CN 204268149 U), and Jo et al. (US 10,006,600 B2) teach or suggest various features of the claimed invention, however, the above-cited references fail to disclose, or teach or suggest in combination: “…wherein, when a sub-group of said micro-LEDs less than a predetermined threshold are activated, the light beams emitted by said active micro-LEDs will generate at least one three-dimensional optical effect; wherein said plurality of micro-LEDs have a density per unit area which is sufficient to create a uniform illumination through the optical module when a number of the micro-LEDs greater than the predetermined threshold are on; and wherein the at least one three-dimensional optical effect is not discernable when the uniform illumination is created; and wherein there are no optical elements located between said plurality of micro-LEDs and said optical module…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 2-7, 9-14, and 16 are allowed as they depend upon and further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875